Citation Nr: 0842977	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1954 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issues on appeal 
were remanded for additional development in June 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates that a low back disorder 
clearly and unmistakably existed prior to service and was not 
aggravated during service.

3.  The evidence of record does not demonstrate the veteran 
is unemployable as a result of his service-connected 
disabilities.
 

CONCLUSIONS OF LAW

1.  A pre-existing low back disorder was not aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters from the RO dated in November 2004 and July 2008.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  Although the 
August 2008 VA examiner did not address whether or not the 
veteran was unemployable a result of his service-connected 
disabilities, the Board finds the available medical evidence 
is sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.
Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  VA law provides 
that a veteran is presumed to be in sound condition, except 
for defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  VA may favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service medical records show that on a report 
of medical history provided upon enlistment examination in 
November 1954 the veteran noted back pain related to a fall 
from a barn.  A December 6, 1954, treatment report noted he 
complained his back hurt after lifting a foot locker the 
previous day and that he reported a four year history of 
chronic back pain after a fall from a barn.  Records show he 
received physical therapy treatment.  Similar complaints were 
recorded in March 19556.  X-ray films of the upper lumbar and 
lower thoracic spine were negative for osseous pathology in 
March 1956.  Records dated in March 1958 noted back strain.  
A March 1959 report noted he complained of pain in the lower 
lumbar region.  The examiner noted reflexes were slightly 
depressed on right ankle jerk.  Straight leg lifting was 
positive on the right with no decreased sensation in the 
legs.  An X-ray examination report at that time revealed 
lumbar scoliosis with moderate scoliosis to the right, 
probably postural in origin.  A June 1965 X-ray report noted 
the veteran complained of pain at L5 radiating into the right 
hip.  The examiner noted there was no evidence of bony 
deformity or fracture.  The vertebral interspaces were 
normal.  The veteran's March 1968 separation examination 
revealed a normal clinical evaluation of the spine.  The 
report indicated he was able to touch toes and fully extend 
and flex without any discomfort or loss of motion.  The 
veteran reported recurrent back pain, referring to soreness 
in the lower back following prolonged bending or stooping 
which resolved when he laid down.  

Treatment records dated in May 1970 noted the veteran 
complained of a twelve hour history of midline low back pain 
without radiation.  It was noted he had no history of prior 
back pain.  A neurologic examination of the back was within 
normal limits.  There was no tenderness of deep tendon reflex 
changes.  The diagnosis was low back pain without sciatic 
involvement.  A subsequent May 1970 report noted a diagnosis 
of improving back muscle strain. 

On VA examination in August 1970 the veteran reported that 
his back bothered him every day.  The examiner noted he 
complained of chronic low back pain since 1955 which had not 
become truly symptomatic until two years earlier.  There was 
a full range of motion of the spine.  The diagnoses included 
chronic low back syndrome.  A November 1970 military reserve 
service enlistment examination revealed a normal clinical 
evaluation of the spine.  In an August 1979 report of medical 
history the veteran noted he had been treated for a back 
sprain in 1978.  

VA treatment records include a November 2004 MRI report 
noting mild disc bulge at L3-L4 and L4-L5 and a diffuse disc 
bulge with a broad-based herniated nucleus pulposus and 
moderate to severe neural foraminal stenosis at L5-S1.  No 
opinion as to etiology was provided.  

At his personal hearing in November 2005 the veteran 
testified that during active service he worked as an airframe 
technician which required  lot of heavy lifting and moving 
heavy objects.  He stated he first injured his low back 
during basic training moving a foot locker.  He reported he 
often had back injuries and strain during service, but that 
he avoided treatment.  He asserted his present symptoms were 
similar to the problems he experienced during service.  

On VA examination in August 2008 the veteran complained of 
intermittent low back pain since boot camp.  The examiner 
noted that a review of the evidence of record revealed 
reports indicting onset of back pain at age 15 when the 
veteran fell out of a barn and a report of intermittent 
chronic low back pain four years after that fall.  It was 
also noted that he experienced acute episodes in 1956 and 
1958, but that physical examinations from 1954 to 1958 were 
normal with no evidence of low back complaints.  The 
examiner's impression was that the veteran's degenerative 
disk disease and degenerative disease of the lumbar spine, 
according to the medical record, related back to an injury in 
1951 prior to service.  It was noted that there was no 
indication that his back problem was in any way worsened by 
his being in service and that his present back disorders were 
unlikely related to service.

Based upon the evidence of record, the Board finds the 
evidence demonstrates that a low back disorder clearly and 
unmistakably existed prior to service and was not aggravated 
during service.  The August 2008 VA examiner's opinion is 
persuasive as to these matters.  This opinion is shown to 
have been based upon an examination of the veteran and a 
thorough review of the available medical evidence.  Although 
records show the veteran received medical treatment for back 
problems during active service, these records were noted by 
the VA examiner and found not to have indicated a chronic 
worsening of the underlying disorder.  

While the veteran may sincerely believe that his low back 
disorder was incurred or aggravated as a result of service, 
he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the claim.

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  Rated 
disabilities will be considered as one disability in cases 
for TDIU purposes including when the disabilities resulted 
from a common etiology or a single accident.  It is further 
provided that the existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the required percentages for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16(a) (2008).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2008).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).  

In this case, VA records show service connection has been 
established for a sinus disorder (30 percent), headaches (30 
percent), bilateral hearing loss (20 percent), hemorrhoids 
(10 percent), tinnitus (10 percent), residuals of a right 
middle finger fracture (0 percent), and residuals of anal 
fistula surgery (0 percent).  His combined service-connected 
disability rating is 70 percent.  These ratings were 
continued in a January 2005 rating decision that has become 
final.  

On VA examination in February 2000 the veteran reported that 
he was using a nasal continuous positive airway passage 
(CPAP) device for sleep apnea and that he was doing better.  
He also reported having headaches one day per week.  The 
diagnoses included obstructive sleep apnea, rhinosinusitis 
with ethmoid sinuses that had worsened contributing to post-
nasal drainage, headaches, and nasal congestion, and 
sensorineural high frequency hearing loss.  A March 2000 
rectal examination revealed no evidence of colostomy, fecal 
leakage, anemia, anal fissures, or hemorrhoids.  It was 
noted, however, that the veteran reported a history of 
bleeding approximately twice per week with occasional 
pruritis but no significant pain.  A March 2000 neurological 
disorders examination included a diagnosis of a history of 
migraine headaches with a normal present neurological 
examination.  

VA treatment records dated in April 2001 noted hemorrhoids 
with some minor fissuring and some palpable internal 
hemorrhoids.  A November 2001 VA examination report noted the 
veteran denied having sinus headaches.  An examination 
revealed he was in no acute distress.  VA treatment records 
dated in October 2002 noted a list of medical problems 
including coronary artery disease, status post myocardial 
infarction in 1992, aortic stenosis, diabetes mellitus, 
hypertension, sleep apnea, and back and leg pain.  A March 
2004 report noted he complained of neck stiffness and 
headaches, but that he reported he was more physically active 
working in his yard and at home since he retired as a truck 
driver.  

VA examinations in December 2004 included diagnoses of mildly 
symptomatic external hemorrhoids, no current evidence of 
acute or chronic nose or sinus disease, tension-type 
headaches probably secondary to osteoarthritis of the spine, 
benign essential tremor affecting the head and right upper 
extremity, herniated intervertebral disc at L5-S1 with 
bilateral S1 radiculopathy, history of a right index finger 
fracture without evidence of angular deformity and/or 
arthrosis, and moderate to moderately severe bilateral 
sensorineural hearing loss.  There is no evidence of frequent 
periods of hospitalization for a service-connected disability 
and no medical report indicating the veteran is unemployable.  

In his application for increased compensation based upon 
unemployability the veteran reported that because of his 
service-connected disabilities he terminated his occupation 
as a self-employed truck driver in June 2004.  He noted he 
had not tried to obtain employment since then and reported 
that he had completed four years of high school with no 
additional training.  He asserted that his migraine headaches 
affected his vision, that his sinusitis affected his 
breathing, that he had difficulty hearing, and that his 
hemorrhoids were painful when he sat.  He stated he was a 
safety hazard on the highway driving a big, heavy truck and 
that his doctor had advised him to stop working.  In a May 
2008 brief in support of the claim the veteran's service 
representative asserted that the veteran should be considered 
to have met the schedular criteria for TDIU because his sinus 
and headache resulted from common etiology.

At his personal hearing in November 2005 the veteran 
testified that he was unable to obtain or retain substantial 
gainful employment as a result of his service-connected 
disabilities.  He reported that he had completed a high 
school education and had been self-employed driving a truck 
prior to retirement.  He stated his hearing loss had posed a 
safety hazard, that his hemorrhoids had bothered him while 
driving his truck, and that his commercial driver's license 
was in jeopardy because of his medication use and hearing 
loss.  He was unable to recall which medications were 
considered to be a problem, but stated he took medication for 
back pain and headaches.  He reported that every week or two 
he experienced headaches.  

VA examination in August 2008 noted the veteran complained of 
constant low back pain radiating into the legs with weakness.  
He stated he was unable to walk or stand for more than 20 
minutes, unable to lift or carry, and unable to sleep for 
more than five hours.  He reported he had been a commercial 
truck driver until two years earlier and that he had been 
unable to continue driving because with his weak leg it was 
difficult to work the clutch and because he was unable to 
tolerate the bumping and vibration with his back.  

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the veteran is 
unemployable as a result of his service-connected 
disabilities.  The schedular rating criteria for TDIU 
consideration under 38 C.F.R. § 4.16(a) are not met in this 
case.  The available medical evidence does not support the 
claim that sinus and headache disorders arise from a common 
etiology and the December 2004 VA examiner found there was no 
current evidence of acute or chronic sinus disease and that 
tension-type headaches were probably secondary to a 
nonservice-connected osteoarthritis of the spine disability.  
Although the veteran contends he is unemployable as a result 
of his service-connected disabilities, the Board finds there 
is no probative evidence demonstrating unemployability as a 
result of service-connected disabilities.  

The Board also notes that medical records show the veteran 
has numerous other medical disabilities that would appear to 
affect his ability to safely operate a commercial truck 
including coronary artery disease, sleep apnea, and diabetes 
mellitus.  In addition, at his August 2008 VA examination the 
veteran reported that the reason he had been unable to 
continue driving was due to leg weakness and problems with 
his back.  The Board further finds there is no probative 
evidence demonstrating that he is precluded from gainful 
employment that would not require a commercial driver's 
license.  In fact, a March 2004 report noted he was more 
physically active working in his yard and at home since he 
retired.  Therefore, the claim for entitlement to TDIU must 
be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


